Citation Nr: 0024218	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-42 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for bilateral defective hearing.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for essential hypertension.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post right foot navicular bone fracture.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia with esophageal reflux.

6.  Entitlement to an initial compensable evaluation for 
status post-left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran has verified active service from July 1991 25, to 
June 30, 1994, with 17 years, 1 month, and 1 day of prior 
active service.

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, in pertinent part, 
granted entitlement to service connection for the 
disabilities at issue with assignment of evaluations 
effective July 1, 1994, the day following date of the 
veteran's discharge from active service.

The veteran provided testimony before a Hearing Officer at 
the RO in October 1996, a transcript of which has been 
associated with the claims file.

The veteran relocated, and jurisdiction of his claims was 
assumed by the RO in Manila, Philippines.

In June 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In November 1999 the RO affirmed the determinations 
previously entered.

In June 2000 the RO denied entitlement to service connection 
for cervical strain, a leg contusion, and shoulder and back 
disabilities.

The case has been returned to the Board for further appellate 
review.

In September 2000 the Board received a statement from the 
veteran along with duplicate service medical records and 
added postservice medical evidence as part of his continued 
pursuit to establish entitlement to service connection for 
cervical strain (neck pain), a leg contusion, and shoulder 
and back disabilities that were denied by the RO in June 
2000.  The Board finds that this written communication can be 
construed as a timely notice of disagreement with the June 
2000 rating decision.  see 38 C.F.R. §§ 20.201, 20.302(a).  
The claims of entitlement to service connection for cervical 
strain, a leg contusion, and should and back disabilities is 
addressed in the remand portion of this decision.

The issue of entitlement to initial evaluation in excess of 
40 percent for bilateral hearing loss is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  Prior to January 12, 1998, essential hypertension was 
manifested by diastolic pressure predominantly measuring 110 
or more, but less than 120 and with definite symptoms only.  

2.  Effective January 12, 1998, essential hypertension 
remained manifested by diastolic pressure predominantly 
measuring 110 or more, but less than 120 with definite 
symptoms only, or systolic pressure predominantly measuring 
200 or more.

3.  Status post right foot navicular bone fracture is 
productive of not more than moderate limitation of motion of 
the right ankle, or additional functional loss due to pain or 
other pathology.

4.  Hiatal hernia with esophageal reflux is manifested by 
periodic episodes of recurrent epigastric distress, but 
without persistently recurring symptom combinations of 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

5.  Tinnitus is persistent as a symptom of acoustic trauma, 
or is recurrent in nature.

6.  Status post-left inguinal hernia repair is primarily 
manifested by a well healed and nontender post surgical scar 
without evidence of either hernia recurrence or true hernia 
protrusion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for essential hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207- 
65224 (Dec. 11, 1997) (effective January 12, 1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for status post right foot navicular bone fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 (Plate II), 4.124, 
Diagnostic Code 5271 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia with esophageal reflux have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.14, 4.114, and Diagnostic Code 7346 (1999).

4.  An initial evaluation in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999);  38 C.F.R. § 4.87a, Diagnostic Code 6260; 64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999)

5.  The criteria an initial compensable evaluation for status 
post-left inguinal hernia repair have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show treatment for the onset of 
essential hypertension.  Also noted was left inguinal hernia 
surgery in the mid 1970's, by history and without sequela.  A 
few isolated episodes of acute gastrointestinal symptoms were 
noted variously diagnosed as gastroenteritis, esophageal 
reflux vs. peptic ulcer disease and gastrointestinal upset.  
In October 1992 the veteran was treated for a right ankle 
sprain.  The onset of tinnitus and bilateral hearing loss 
disability were noted.  Complaints of tinnitus were recorded 
on post service VA examinations.

On examination in June 1994 for the purpose of retirement 
from active duty a clinical evaluation of the right foot was 
normal.  A gastrointestinal evaluation was normal.  He noted 
taking Zantac.  The objective findings were silent for 
residuals of inguinal hernia repair, left side.  Blood 
pressure was 140/100.  He measured 69 inches tall and weighed 
195 pounds (87.75 kilograms).

The postservice VA medical records dating between final 
retirement from service and the initial VA general medical 
examination in August 1995 refer to treatment for symptoms of 
gastritis and hypertension.  Recorded blood pressure readings 
were 140/100, 144/106, 148/108, 150/110, 150/120, 170/130, 
136/90 and 130/100.

A February 1995 VA upper gastrointestinal (UGI) examination 
report shows intermittent esophageal spasm and tertiary 
contractions with hiatal hernia and mild reflux.  There was 
no evidence of esophagitis or ulcer disease.  

An August 1995 VA general medical examination report shows 
the veteran was diagnosed with hypertension for which he took 
medication.  He currently denied chest pain, shortness of 
breath, headaches or syncope.  He had no history of 
cardiovascular complications.  It was noted that he had had a 
hernia repair on the left side in 1975.  He denied having any 
residual symptoms.  He reported having a chip fracture of the 
navicular bone of the right foot due to injury in 1985.  He 
stated he was treated with a cast.  He noted having a 
recurrence in 1992 which was also treated with a cast.  He 
related having chronic right foot pain since the injury.  He 
noted that the pain was mild but chronic, and was aggravated 
by prolonged walking, weight bearing, going up and down the 
stairs and jogging.  The pain was relieved by rest.

The veteran reported that since the 1980's he had had a 
chronically recurring esophageal reflux with esophagitis for 
which he took medication including 
Prilosec.  He complained of episodic, epigastric pain 
occurring daily.  It was usually precipitated by eating a 
large meal, or tension, or was of spontaneous onset.  The 
symptoms usually lasted approximately thirty to sixty minutes 
and were relieved by antacids.  He denied any associated 
weight loss, nausea, vomiting, diarrhea, constipation or 
bleeding.  

On objective examination the veteran measured 69 inches and 
weighed 210 pounds.  Recorded blood pressure readings were 
190/110 (supine), 190/120 (sitting) and 180/120 (standing).  
Cardiac examination showed normal S1 and S2 with no gallops, 
murmurs or rubs.  An evaluation of the abdomen revealed mild 
epigastric tenderness without rebound.  There were normal 
active bowel sounds.  There were no masses or organomegaly.  
A 4 inch scar was noted in the left inguinal area.  The scar 
was nontender, nondepressed and nonadherent.  Musculoskeletal 
examination revealed tenderness of the right foot over the 
navicular area.  There was no swelling or deformity.  Gait 
was normal.  Foot appearance was normal.  

The veteran had normal posture.  Neurologic examination was 
intact.  An X-ray of the right foot was negative.  There was 
no evidence of recent fracture, dislocation or other bony 
abnormality.  Degenerative joint disease was not present.  
Pertinent diagnoses were postoperative hernia repair of the 
left side without residuals, esophageal reflux with 
esophagitis and status post dorsal chip fracture of the 
navicular bone of the right foot with residual chronic right 
foot pain.  

By rating decision in November 1995, the RO granted service 
connection for hiatal hernia with mild reflux evaluated as 10 
percent disabling, hypertension evaluated as 10 percent 
disabling, status post right foot navicular bone fracture, 
evaluated as noncompensable, bilateral hearing loss evaluated 
as 10 percent disabling and tinnitus evaluated as 10 percent 
disabling effective from July 1, 1994. 

In October 1996 the veteran provided testimony before a 
Hearing Officer at the RO.  A copy of the hearing transcript 
is on file.  He essentially claimed that the symptoms and 
manifestations of service-connected hearing loss, tinnitus, 
essential hypertension, status post right foot navicular bone 
fracture, hiatal hernia with esophageal reflux and status 
post-left inguinal hernia repair had increased in severity 
thereby warranting higher disability evaluations.  He also 
raised new issues that were subsequently addressed by an RO 
rating decision of December 1997.  

A November 1996 VA hypertension examination report shows a 
reported history of hypertension from the 1980's reportedly 
ranging between 165/130 to 150/110.  On examination blood 
pressure was noted as 150/110 sitting, lying and standing.  
The veteran reported doing brisk walking for three miles 
three times per week.  He reported taking medication.  There 
was no evidence of heart enlargement.  The apex beat was not 
palpable.  An electrocardiogram was normal.  Diagnosis was 
hypertension and no evidence of heart disease.  

A November 1996 VA orthopedic examination report shows 
history of fracture of the right ankle in 1992.  On objective 
examination range of motion of the ankles revealed 0 to 45 
degrees of plantar flexion and from 0 to 10 degrees of 
dorsiflexion.  




There was no evidence of swelling or deformity.  An X-ray 
study of both ankles was normal.  Diagnosis was normal joints 
with history of fracture of "(L)" ankle, presently with no 
significant findings.  A neurologic evaluation revealed no 
sensory deficit.

A November 1996 VA gastrointestinal examination report shows 
the veteran reported a history of a bloated feeling since 
1983.  On objective examination he was not considered anemic 
or suffering from malnutrition.  Nausea with vomiting ten 
times monthly was noted.  Three episodes of diarrhea since 
January 1996 was noted.  Also noted was a bloated feeling.  A 
UGI test revealed normal findings.  Impression was history of 
hiatal hernia and inguinal hernia.  Also noted was no peptic 
ulcer disease.   

In August 1997 the RO granted an increased evaluation of 20 
percent for essential hypertension, and a compensable 
evaluation of 10 percent evaluation for residuals of a right 
foot navicular bone fracture effective from July 1, 1994.  At 
that time bilateral hearing loss was increased to 40 percent 
based on audiology evaluation.  The RO clarified-corrected-
the status of the veteran's inguinal hernia claim.  It 
appropriately modified the increased rating claim to reflect 
a left inguinal hernia (status post-repair).  A 
noncompensable rating was assigned.

A December 1998 VA gastrointestinal examination report shows 
no significant weight loss.  The veteran's previous weight as 
noted on an outpatient clinical record in June 1998 was 89 
kilograms.  His present weight was 88 kilograms.  There was 
no evidence of vomiting or nausea.  He had a bowel movement 
daily varying from soft to formed.  There was no evidence of 
constipation, or diarrhea.  He complained of gaseousness and 
bloated feeling that was relieved by burping.  (A VA foot 
examination in December 1998 noted pertinent symptoms when 
the veteran ate beans and "pinapaitan.")  


The veteran was described as fairly developed and nourished.  
There was no evidence of malnutrition, anemia or other 
evidence of debility.  A healed scar in the left inguinal 
area from previous surgery was noted.  He noted having 
abdominal symptoms in the epigastric area occurring on and 
off.  He took Tagamet at bedtime for gastrointestinal 
symptoms.  Diagnoses were status post hernia surgery on the 
left and history of hiatal hernia with esophageal reflux.  

A December 1998 VA hypertension examination shows complaints 
of blood pressure elevations, dizziness, headache, nape pain 
and vomiting.  A history of elevated blood pressure since 
1986 was noted.  The veteran was on medication.  On objective 
examination he was alert and conscious.  Blood pressure was 
130/90 (lying), 120/90 (sitting) and (120/94 (standing).  A 
report of an electrocardiogram was normal.  Blood pressure at 
that time was 120/94.  The examination report also noted "2D 
echo-concentric LVH with good systolic function."  Diagnosis 
was essential hypertension controlled with present 
medication.  

A December 1998 VA orthopedic examination report shows the 
veteran walked with a slight limp on the right.  He had pain 
on dorsiflexion of the right foot.  There was no ankylosis.  
He noted that he was unable to endure long walks and 
standing.  There was no leg shortening or bone disease. 

A December 1998 VA foot examination report shows the veteran 
alleged that he sustained a fracture of the right foot during 
a Navy physical training test in 1992.  He had pain in the 
right foot.  It was noted that his pain was more frequent and 
more severe on cold days.  

The symptoms were relieved by Motrin.  The veteran had 
difficulty in walking and standing during flare-ups.  No 
crutches, braces, cane, or corrective shoes were needed.  He 
had limited movement in walking, climbing stairs and standing 
for long periods especially during flare-ups.  On objective 
examination no right foot abnormality was noted.  Plantar 
flexion was from 0 to 30 degrees.  Dorsiflexion was from 0 to 
10 degrees.  




For comparison purposes the left foot plantar flexion was 
from 0 to 45 degrees and dorsiflexion was from 0 to 20 
degrees.  It was noted that movement was painful when 
dorsiflexion was 30 to 45 degrees.  There was tenderness on 
dorsiflexion of the right foot.  No edema, instability or 
weakness was noted.  No associated skin changes were present.  
There were no callosities, breakdown or unusual shoe pattern 
that indicated abnormal weight bearing was noted.  No pain on 
manipulation of the Achilles was noted.  


Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities. 

The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability be considered 
from the point of view of the veteran working or seeking 
work.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.

Under Diagnostic Code 5271 for limited motion of the ankle a 
10 percent evaluation is provided where there is moderate 
limitation of motion.  For marked limitation of motion a 
maximum 20 percent evaluation is provided.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees. Normal ankle plantar flexion is from 0 to 45 
degrees.

The Board notes that during the veteran's appeal, the rating 
criteria for evaluating diseases of the heart-including 
hypertension-were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (1997).

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Under the old criteria of Diagnostic Code 7101, hypertensive 
vascular disease (essential arterial hypertension) warrants a 
10 percent evaluation where diastolic pressure predominantly 
measures 100 or more; a 20 percent evaluation where diastolic 
pressure predominantly measures 110 or more with definite 
symptoms; a 40 percent evaluation where diastolic pressure 
predominantly measures 120 with moderately severe symptoms, 
and a 60 percent evaluation where diastolic pressure 
predominantly measures 130 or more and severe symptoms.  

Note 1 following the criteria states "For the 40 percent and 
60 percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings."  

Note 2 following the criteria states "When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned."  
38 C.F.R. § 4.104, Diagnostic Code 7101.

Under the new criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999), hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is afforded a 10 percent 
evaluation for diastolic pressure predominantly measuring 100 
or more or; systolic pressure predominantly measuring 160 or 
more, or; where continuous medication is required for control 
of hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  

A 20 percent evaluation is afforded for diastolic pressure 
predominantly measuring 110 or more, or; systolic pressure 
predominantly measuring 200 or more.  A 40 percent evaluation 
is afforded for diastolic pressure predominantly measuring 
120 or more.  A 60 percent evaluation is warranted for 
diastolic pressure predominantly measuring 130 or more.  

Note (1) following the criteria states "Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm."  

Note (2) following the criteria states "Evaluate hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of the condition 
causing it rather than by a separate evaluation."  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).

During the course of the veteran's appeal the criteria for 
rating tinnitus were also revised.  Under the previous 
criteria, a 10 percent evaluation was assigned for tinnitus 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. § 4.87a; Diagnostic Code 6260 
(effective prior to June 10, 1999).  Under the revised 
criteria, a 10 percent evaluation may be assigned for 
recurrent tinnitus.  38 C.F.R. § 4.87a; Diagnostic Code 6260 
(effective June 10, 1999).

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

A 30 percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
The current 10 percent rating is appropriate where the 
evidence shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (1999).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7338, a 60 percent evaluation for an inguinal 
hernia which is large, post operative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is provided for an inguinal hernia which is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is provided for an inguinal hernia which 
is post operative recurrent, readily reducible and well 
supported by truss or belt.  A noncompensable evaluation is 
provided where the hernia is not operated, but remediable, or 
small, reducible, or without true hernia protrusion.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (1999).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. § 4.118, Diagnostic Code 
7805.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Preliminary Matters

Initially, the Board finds that the veterans claims of 
entitlement to initial increased evaluations for essential 
hypertension, status post right foot navicular bone fracture, 
hiatal hernia with esophageal reflux, tinnitus, and status 
post-left inguinal hernia repair are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for initial increased evaluations 
are well grounded. King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the June 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, the 
Board notes that the veteran was given the opportunity to 
identify and/or submit additional evidence in support of his 
claims for initial increased evaluations.  Additional 
evidence was obtained and associated with the claims file.  
The veteran was afforded comprehensive VA examinations.  The 
Board is unaware of any additional evidence which has not 
already been requested and/or obtained which is pertinent to 
the disabilities at issue.

Essential hypertension

The record shows that during the appellate period the RO 
granted an increased evaluation for the veteran's service-
connected essential hypertension from 10 percent to 20 
percent effective from July 1, 1994, the day following his 
retirement from active duty.  

Also noted during the course of the veteran's appeal, the 
rating criteria for evaluating cardiovascular disease was 
amended effective January 12, 1998. 
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The Board's review of the evidentiary record reported earlier 
discloses that prior to January 12, 1998, the veteran's 
essential hypertension was primarily manifested by diastolic 
pressure predominantly measuring 110 or more but less than 
120 with definite symptoms, only.  Blood pressure was under 
control with medication.  An electrocardiogram was normal and 
there was no evidence of heart disease.  The veteran was able 
to do brisk walking for three miles three times per week.

The competent medical evidence of record prior to January 12, 
1998 is absent objective findings of hypertensive vascular 
disease (essential arterial hypertension) meeting or more 
nearly approximating disability manifested by diastolic 
pressure predominantly measuring 120 with moderately severe 
symptoms, thereby warranting the next higher rating under the 
old criteria.  The Board notes that the new criteria in 
effect from January 12, 1998 may not be applied to the 
earlier dated record. 

The Board notes that in reviewing the record dating from 
January 12, 1998, the veteran's essential hypertension 
remained stable and manifested by diastolic pressure 
predominantly measuring 110 or more but less than 120 with 
definite symptoms, only or systolic pressure predominantly 
measuring 200 or more.  Hypertension remains controlled by 
medication.  

The Board points out that the record is absent competent 
medical evidence demonstrating clinical findings of an 
essential hypertension process meeting or more nearly 
approximating the criteria for a higher rating under either 
the old or new schedular criteria subsequent to January 12, 
1998.  Accordingly, the current 20 percent evaluation 
accurately contemplates the current degree of disablement 
associated with hypertension.  The Board has considered the 
principle of reasonable doubt; however, the preponderance of 
the evidence is negative and against the assignment of an 
increased evaluation for essential hypertension under the old 
or new criteria.  A schedular rating in excess of 20 percent 
is not warranted.  The practice known as "staged ratings" 
is not for application. 


Status post right foot navicular bone fracture

The record shows that the RO granted a compensable evaluation 
of 10 percent for status post right foot navicular bone 
fracture by analogy with ankle disability under Diagnostic 
Code 5271 effective from July, 1, 1994.

In reviewing the evidentiary record the Board notes that the 
veteran's status post right foot navicular bone fracture is 
primarily manifested by subjective complaints of pain with 
slight limitation of motion of the right ankle and tenderness 
on dorsiflexion of the right foot.  Significantly, the Board 
recognizes that recent 
X-rays of the right ankle foot were normal and without 
evidence of dislocation, fracture or degenerative joint 
disease.  There is no evidence of edema, instability or 
weakness of the right ankle and foot demonstrated 
objectively.  Neurologic evaluations were intact.  

With the foregoing in mind the Board notes that the 
combination of the veteran's subjective complaints of painful 
symptoms along with objective evidence of slight limitation 
of motion of the right ankle and tenderness on the 
dorsiflexion of the right foot is suggestive of right ankle 
disability that more nearly approximates the criteria for the 
10 percent evaluation currently assigned under Diagnostic 
Code 5271, especially when viewed in light of the relative 
equipoise nature of the evidence and consideration of 38 
C.F.R. §§ 4.40, 4.45.   

Importantly, the Board notes that the minimal objective 
findings regarding the veteran's service-connected right 
lower extremity disability when compared to the pertinent 
rating criteria cited above fail to meet nor more nearly 
approximate the criteria for the next higher rating required 
for marked limitation of motion of the ankle warranting a 
maximum 20 percent evaluation under Diagnostic Code 5271.  

Also, the Board notes that evaluating the veteran's right 
lower extremity disability by analogy with foot injuries 
under diagnostic Code 5284 provides no greater benefit as the 
minimal objective findings fail to demonstrate more than 
moderate foot injury thereby warranting a 10 percent 
evaluation currently in effect.  

The objective evidence fails to reflect pertinent right lower 
extremity symptoms either alone or in the aggregate that meet 
or more nearly approximate moderately severe right foot 
disability thereby warranting the assignment of the next 
higher rating of 20 percent evaluation under Diagnostic Code 
5284.  

Overall, the preponderance of the evidence is negative and 
against the assignment of an increased evaluation for status 
post right foot navicular bone fracture.  The practice known 
as "staged ratings" is not for application.  


Hiatal hernia with esophageal reflux

The veteran's service-connected hiatal hernia with esophageal 
reflux is evaluated as 10 percent disabling effective from 
July 1, 1994, the day following retirement from active duty.  

The veteran's hiatal hernia with esophageal reflux is 
manifested by periodic episodes of epigastric distress 
controlled by medication.  Importantly, the competent medical 
evidence fails to demonstrate persistently recurring symptom 
combinations of dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Moreover, there is no 
evidence of anemia or malnutrition.  The veteran has been 
described as fairly well developed and well nourished.  A 
recent UGI was normal.  His symptoms are stable and under 
control with medication.

The Board notes that in view of the above discussion the 
veteran's hiatal hernia with esophageal reflux, recently 
noted by history only, is contemplated within the criteria 
for the 10 percent evaluation currently assigned.  The record 
as a whole fails to present competent medical evidence of 
pertinent associated gastrointestinal symptoms that either 
meet or more nearly approximate the criteria for the next 
higher rating under Diagnostic Code 7346.

Overall, the preponderance of the evidence is negative and 
against the grant of an increased evaluation for hiatal 
hernia with esophageal reflux.  The practice known as 
"staged ratings" is not for application.


Tinnitus

The record shows that the veteran was exposed to a noisy 
background or acoustic trauma during active service.  This 
was in connection with his duties working below the flight 
light of jet aircraft.  His complaints of constant or 
persistent tinnitus are well documented in the record.  

The RO has rated the veteran's tinnitus as 10 percent 
disabling under diagnostic code 6260.  This is the only as 
well as maximum schedular evaluation provided for tinnitus.  
The revised criteria are somewhat less demanding in that they 
require that tinnitus merely be recurrent.  The previous 
criteria, pursuant to which service connection was granted, 
are more stringent in that they require tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma.

The veteran is in receipt of the maximum schedular evaluation 
assignable whether applying either the previous or amended 
criteria.  His 10 percent evaluation has been effective since 
July 1, 1994, the effective date of the grant of service 
connection for all of his disabilities.  There exists no 
basis upon which grant entitlement to a higher than the 
maximum schedular evaluation, and no basis exists upon which 
to assign staged ratings.


Status post-left inguinal hernia repair

The Board notes that the veteran's status post-left inguinal 
hernia repair is primarily manifested by a well healed and 
nontender post surgical scar.  The objective evidence is 
without findings of either hernia recurrence or true hernia 
protrusion.  




In view of the above clinical findings the Board notes that 
the veteran's status post-left inguinal hernia repair is 
appropriately evaluated as noncompensable.  

The record as a whole fails to demonstrate competent medical 
evidence of symptomatology associated with status post-left 
inguinal hernia repair that either meets or more nearly 
approximates the criteria for a compensable evaluation under 
Diagnostic Codes 7345 or 7803, 7804 or 7805.  A separate 
rating for the veteran's surgical scar is not for application 
as the degree of disability is less than compensable.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994)

Overall, the preponderance of the evidence is negative and 
against the assignment of an initial compensable evaluation 
for status post-left inguinal hernia repair.  The practice 
known as "staged ratings" is not for application.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for essential hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post right foot navicular bone fracture is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia with esophageal reflux is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial compensable evaluation for status 
post-left inguinal hernia repair is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
initial increased evaluation for bilateral hearing loss is 
well-grounded based upon his assertions that it has increased 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the Board notes that following a preliminary review of the 
record, the current degree and severity of symptoms 
associated with service-connected bilateral hearing loss 
remains unresolved, clinically.  In this regard, the Board 
notes that VA audiology examinations in November 1996 and 
December 1998 were inadequate for rating purposes as they 
failed to provide speech recognition scores using the 
Maryland CNC as mandated by regulation.  See, 38 C.F.R. 
§ 4.85.  Also noted were contradicting puretone threshold and 
speech recognition ability scores. 

Accordingly, in order to determine the current degree of 
severity of bilateral hearing loss, the Board is of the 
opinion that the RO should afford the veteran a comprehensive 
VA audiology examination by a certified audiologist who has 
not previously examined the veteran.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the June 2000 rating decision wherein the 
RO denied entitlement to service connection for cervical 
strain, a leg contusion, and shoulder and back disabilities.  



Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995);  
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to afford due process and 
assist the claimant in developing the facts pertinent to his 
claims, and to ensure full compliance with duty to assist 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
bilateral hearing loss.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
audiology examination of the veteran by a 
certified audiologist who has not 
previously examined him in order to 
determine the current nature and extent 
of severity of his bilateral hearing loss 
as measured by the results of controlled 
speech discrimination tests (Maryland 
CNC) together with the average hearing 
threshold level measured by pure tone and 
audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

The claims file, copies of the previous 
and amended criteria for rating hearing 
loss, and a separate copy of this remand 
must be made available to and reviewed by 
the audiologist prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The audiologist must specifically comment 
on the reliability of the speech 
discrimination and pure tone and 
audiometry tests.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 40 
percent for bilateral hearing loss with 
documentation of the applicability of the 
Court's holding in Fenderson v. West, 12 
Vet. App. 119 (1999), and 38 C.F.R. § 
3.321 (b)(1) (1999).

5.  The RO should issue a statement of 
the case to the appellant and his 
representative referable to the denials 
of the claims of entitlement to service 
connection for cervical strain, a leg 
contusion, and shoulder and back 
disabilities.  The veteran must be 
advised of the need to file a substantive 
appeal if he wishes appellate review.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


